Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 20 October 2021 have remedied the Claim Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are all withdrawn.
The claims require using a particular wellbore arrangement of vertical and horizontal wellbores (e.g., Figs. 2-5) wherein the pressure of a new horizontal production well and the pressure from vertical gas injection wells are controlled to match the pressure of a lower bottom water layer to prevent the injected fluid from entering the water layer, which is also used to form a new vertical-horizontal well pair for in situ combustion.  While these elements appear individually known in the art, there is no Prior Art that discloses or teaches this combination of pressure control for guiding the new well pairing prior to in situ combustion above a water layer, and notably, Applicant has disclosed this control advantageously allows production from particularly difficult water-bearing formation layers ([0005] and [0036]).  Accordingly, only one with the benefit of the current disclosure would do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674